Per Curiam.
The plaintiff was a witness in his own behalf as to important matters. On his cross-examination he testified that he had been arrested about some coats; that a party he was with stole the coats, and that he (the-plaintiff) was arrested and convicted, and served his term in the house of refuge. On redirect examination, he was asked, were you guilty or innocent, of that transaction ? The counsel for defendant did not object to the form of the question, but objected to it as immaterial and irrelevant. The witness-had a right to show his innocence, and, if possible, to relieve himself from the unfavorable inference that might be drawn from the facts of his conviction. No record of that had been produced, but, if it had been, it would not have been conclusive of plaintiff’s guilt. Sims v. Sims, 75 N. Y. 467. Judgment and order reversed, and new trial granted, with costs to abide the event..